DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 9, 2020, claims priority to a foreign application, filed on September 30, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2020 was filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-4 and 6-10 are considered as allowable. The following is an examiner’s statement of reasons for the indication of allowable subject matter. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 2012/0327796 A1) in view of Saikyo et al. (US 2006/0003810 A1).
Ozaki, para. [0036], “As shown in FIG. 1 or FIG. 2, a mobile communication terminal test device 1 according to the first embodiment is a test device (hereinafter, referred to as a "mobile terminal test device 1") which tests various operations of a mobile communication terminal 10 (hereinafter, referred to as a "terminal 10 to be tested"), which is a test target, and includes a coupling unit 2 that couples and distributes signals (RF signals) transmitted and received to and from the terminal 10 to be tested, an LTE pseudo base station unit 3 which is a first pseudo base station simulating a base station using an LTE (Long Term Evolution) system as a communication standard, a C2K pseudo base station unit 4 which is a second pseudo base station simulating a base station using CDMA2000 (including CDMA2000 1X and CDMA2000EV-DO which are generically referred to as "C2K"), which is a multiple access system different from the LTE system as the communication standard, as a communication system, a network virtual unit 5 that virtually implements the function of a connection destination (for example, a telephone, a server, or a TV phone) for simulating the actual connection ”), the method comprising: 
a step of separately generating a first connection confirmation support image indicating a connection mode for connection between the first transmitting/receiving unit and the communication terminal and a second connection confirmation support image indicating a connection mode for connection between the second transmitting/receiving unit and the communication terminal (Saikyo, paras. [0267], [0271], “Each of the mobile network simulators 103c, 104c, 105c has the corresponding functions similar to those of an actual base station in response to the test terminal 11a, and forms a communication line between the test terminal 111a and each of the virtual call destination 114, the virtual server 115, and the virtual TV telephone (Video call terminal) 116 which are virtual connection destinations in response to a connection request having specified a communication destination from the test terminal 111a. […] The connection state display control section 126 outputs the connection state inputted from the communication destination control section 123 to be displayed on the connection state display section 112 of the display device 106, as shown in FIG. 24.”); 
a step of generating a connection confirmation support screen by synthesizing the first connection confirmation support image and the second connection confirmation support image (Saikyo, paras. [0267], [0271], “Each of the mobile network simulators 103c, 104c, 105c has the corresponding functions similar to those of an actual base station in response to the test terminal 11a, and forms a communication line between the test terminal 111a and each of the virtual call destination 114, the virtual server 115, and the virtual TV telephone (Video call terminal) 116 which are virtual connection destinations in response to a connection request having specified a communication ” Id.); and 
a step of causing the display unit to display the connection confirmation support screen as the connection diagram (Saikyo, paras. [0267], [0271], “Each of the mobile network simulators 103c, 104c, 105c has the corresponding functions similar to those of an actual base station in response to the test terminal 11a, and forms a communication line between the test terminal 111a and each of the virtual call destination 114, the virtual server 115, and the virtual TV telephone (Video call terminal) 116 which are virtual connection destinations in response to a connection request having specified a communication destination from the test terminal 111a. […] The connection state display control section 126 outputs the connection state inputted from the communication destination control section 123 to be displayed on the connection state display section 112 of the display device 106, as shown in FIG. 24.” Id.)
Ozaki et al. may not seem to describe the identical claimed invention, such as a step of causing the display unit to display the connection confirmation support screen as the connection diagram. In the same field of endeavor, Saikyo et al. provides prior art disclosure and suggestions for the claimed invention, such as a step of causing the display unit to display the connection confirmation support screen as the connection diagram (Saikyo, paras. [0267], [0271], “Each of the mobile network simulators 103c, 104c, 105c has the corresponding functions similar to those of an actual base station in response to the test terminal 11a, and forms a communication line between the test terminal 111a and each of the virtual call destination 114, the virtual server 115, and the virtual TV telephone (Video call terminal) 116 which are virtual connection destinations in response to a connection request having specified a communication destination from the test terminal 111a. […] The connection state display control section 126 outputs the connection state inputted from the communication ” Id.) The prior art disclosure and suggestions of Saikyo et al. are for reasons of providing a mobile network simulator apparatus capable of significantly improving workability of personnel who executes testing (Saikyo, para. [0029], “It is an object of the present invention to provide a mobile network simulator apparatus capable of significantly improving workability of personnel who executes testing or the like in view of the above-described circumstance.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing a mobile network simulator apparatus capable of significantly improving workability of personnel who executes testing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “wherein when the RF sub-module is selected, the display control means cause a port, which is different from the port to which the information on the signal of the first communication standard is attached when the RF converter is selected and which is to be connected to the RF sub-module in a panel image of the first transmitting/receiving unit, to display the first connection confirmation support image to which the information on the signal of the first communication standard is attached without the third connection confirmation 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Mahjoubi Amine et al. (US 2011/0124295 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Mahjoubi Amine, para. [0025], “The application server 116 provides a graphic user interface and may be coupled to the packet core network emulator 126 by IP over Ethernet. The packet core network emulator supports a number of functions and protocols, some of which are indicated. The indicated components are the mobility management entity 123, a serving gateway 126, a packet data network gateway 127 and a foreign agent/packet data serving node 129. One test component that can, as of submission of this disclosure, serve as a packet core network emulator is Spirent's SR3610. The packet core network emulator is coupled to a network core emulator 146 and to a CDMA emulator 156, each of which includes an access network/packet control function 145, 155. Test components that can, as of submission of this disclosure, serve as a network core and CDMA emulators are Spirent's SR3462 and 3452. The packet core network emulator also is coupled to a UMTS emulator 148 that includes radio network controller 147 and serving GPRS support 149 components.”)
Basedahl et al. (US 2018/0343574 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Basedahl, para. [0016], “The invention further provides according to a second aspect a test apparatus comprising a controller configured to control functional entities of the test apparatus and configured to control a graphical user interface connected to ”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476